Citation Nr: 0108186	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The veteran served in active service from May 
1974 to March 1982. 


REMAND

A preliminary review of the record discloses that the veteran 
appears to have entered service with a degree of hearing loss 
of his left ear.  In this regard, in Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993), the U.S. Court of Appeals for Veterans 
Claims cited with approval a medical text, which states that 
the threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  In this case the veteran's service medical 
records include a March 1974 entrance examination which 
records pure tone thresholds, in decibels, for the left ear 
were 15, 10, 10, 55, and for the right ear were 10, 10, 0, 5 
both measured at 500, 1000, 2000, and 4000 Hertz, 
respectively.  A December 1980 record reveals pure tone 
thresholds, in decibels, for the left ear were 10, 10, 0, 15, 
65, and for the right ear were 5, 5, 0, 5, 0 both measured at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The 
veteran's was diagnosed as having unilateral sensorineural 
high frequency hearing loss.  A January 1981 Medical 
Condition-Physical Profile report notes that the veteran had 
unilateral sensorineural high frequency hearing loss.

The post-service medical evidence includes a statement and an 
examination report from P. Adam Burchell, M.D., dated October 
1999 indicating that the veteran's audiometric evaluation 
showed significant hearing loss in the left ear greater than 
in the right ear.  Dr. Burchell further noted that he 
"[w]ould presume that . . . [the veteran's] military 
activities impacted this hearing loss." 

Further review discloses that the veteran has not been 
afforded a VA examination in connection with his claim.  The 
Board is of the opinion that a VA examination would be 
helpful to resolve the question as to whether the hearing 
loss of the left ear, which appears to have been present upon 
entering service, increased in severity during service, and 
if so whether any increase in severity represented a chronic 
worsening of the hearing or represented the natural progress 
of the disability.  

In addition, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Because of the 
change in the law and the need for an examination it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file, 
particularly the service medical records.  
The examiner is further requested to 
specify whether the veteran entered 
service with hearing loss of his left 
ear, and if so, offer an opinion as to 
whether there was an increase in the 
severity of the hearing loss during 
service.  If an increase in severity is 
shown during service the examiner should 
indicate whether this represented a 
chronic worsening of the hearing loss or 
the natural progression of the hearing 
loss.  Lastly, if the veteran has hearing 
loss of his right ear the examiner should 
offer an opinion as to whether the right 
ear hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




